Citation Nr: 0215002	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder; 
obsessive-compulsive disorder bulimia nervosa; and borderline 
personality disorder. 

(The issue of entitlement to an increased evaluation for 
service-connected urethritis, currently evaluated as 20 
percent disabling, will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veeran served on active duty from May 1981 to October 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO&IC), which 
increased the assigned rating from 10 to 20 percent for the 
urethritis disorder, and denied the claim for service 
connection for psychiatric disorder.  The veteran appealed as 
to the assigned rating and denial of her service connection 
claim.

In a November 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for bipolar 
disorder; obsessive-compulsive disorder, bulimia nervosa, and 
borderline personality disorder and entitlement to an 
increased evaluation for urethritis, currently evaluated as 
20 percent disabling.  In April 2001, the General Counsel for 
the Department of Veterans Affairs filed an Appellee's Motion 
For Remand and To Stay Proceedings consistent with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  By Order entered in December 
2001, the Court accepted the Appellee's Motion, vacated the 
Board's November 2000 decision that denied the veteran's 
claims of entitlement to service connection for bipolar 
disorder; obsessive-compulsive disorder, bulimia nervosa; and 
borderline personality disorder and entitlement to an 
increased evaluation for urethritis, currently evaluated as 
20 percent disabling and remanded the case to the Board for 
readjudication and disposition, consistent with the VCAA.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for service-
connected urethritis, currently evaluated as 20 percent 
disabling pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issue.

In statements, received by the Board in September 2002, the 
veteran appeared to have raised the issue of entitlement to 
service connection for post-traumatic stress disorder based 
on sexual assault in service.  As this issue has not been 
developed for appellate review, it is referred to the RO&IC 
for appropriate action. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder are not related to her period of service and there 
is no evidence of a psychosis manifested to a compensable 
degree within a year of service discharge.


CONCLUSION OF LAW

The veteran's bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder, were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION




I.  Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to her claims.  In this regard, rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as VA letters, informed the 
veteran of the reasons and bases for the VA decisions, the 
pertinent laws and regulations and the information and 
evidence necessary to substantiate the claims.  

Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Court's Order in December 2001, 
the Board invited the veteran to submit additional medical 
evidence in support of her claim in a letter dated in March 
2002.  In May 2002, the veteran indicated that she had 
additional evidence to submit and requested the Board to hold 
her case open for an additional 90 days.  Subsequently, the 
veteran submitted additional private medical evidence to the 
Board in support of her claim.  

The Board also notes that the veteran's service medical 
records, as well as post service VA and private treatment 
examination reports are of record.  As such, the Board finds 
that the VA's duty to assist has been met in this case.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

II.  Factual Background

The veteran contends that she has the claimed psychiatric 
disorders, and that these disorders are all related to 
service.  The Board notes that it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board has reviewed the evidence of 
record and finds that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 
5107.

Service medical records reflect that during an April 1981 
entrance examination, the veteran was noted to have weighed 
147 pounds.  A Report of Medical History, dated in April 
1981, reflects that the appellant denied having any recent 
gain or loss of weight, depression or excessive worry, loss 
of memory or amnesia, or nervous trouble.  In July 1984, the 
veteran's percentage of body fat exceeded the standards and 
she was provided nutritional counseling and prescribed a 
diet.  The service medical records show no evidence of any 
complaints, findings or diagnosis referable to any 
psychiatric disorder including those claimed here on appeal.  
During her September 1984 discharge examination, the 
veteran's weight was noted to have been 163 pounds.  On a 
Report of Medical History, dated in September 1984, she 
reported a recent gain or loss of weight, but no psychiatric 
related complaints were noted.  Upon examination, no 
pertinent abnormal findings were made.  

The first post-service medical evidence of any psychiatric 
disorder was not until the early 1990's, several years after 
service discharge.  Private medical records include an August 
1991 intake report related to treatment for complaints of an 
eating disorder and depression.  Subsequent records in 
September 1991 show that the veteran was treated for 
complaints and problems including bulimia, adjustment 
reaction, and an eating disorder.  Various clinical records 
thereafter reflect complaints and treatment including for 
various psychiatric diagnoses.
The veteran underwent a VA psychiatric examination in August 
1999.  The veteran related that she had had difficulty 
controlling her weight since childhood, and that during 
service, she started to use purging to help control her 
weight and continued to do so after service.  She reported 
that she hid her behavior until 1989.  She denied having any 
difficulty controlling spending, or with gambling.  She 
reported two suicide attempts.  She reported complaints of 
depression and stress, and past problems with anger 
outbursts.  After an examination, to include diagnostic 
testing, diagnoses of bulimia nervosa, purging type, bipolar 
disorder; personality disorder, not otherwise specified, with 
avoidance and borderline features; and physical and emotional 
abuse in childhood, rape and domestic abuse after the 
military were recorded by the examiner.

Since her discharge from service, there are various VA and 
private medical records, and Social Security Administration 
records, reflecting treatment since, for different medical 
conditions and disorders, including treatment in the 1990's 
for psychiatric complaints.  A June 2002 medical report, 
submitted by T.R., M.D., reflects that the veteran had 
diagnoses consistent with those previously reported in this 
decision.  The physician indicated that the veteran was 
currently in a depressed phase, which was moderate to severe.  
He noted that she continued to have ongoing problems with 
body image issues and eating problems.  The physician opined 
that it certainly was as likely as not that the veteran's 
military service may have contributed to some degree to her 
problems, but he was unable to state to what degree.  

III.  Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). If a 
disorder is a specified chronic disease, service connection 
may be granted if it is manifested to a degree of 10 percent 
within the presumptive period following separation from 
service; the presumptive period for a psychosis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage. If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

IV.  Analysis

The Board has considered the veteran's claim that her 
psychiatric disorders arose in service; however, they are not 
documented in the service medical records or by any early 
postservice medical records.  In fact, the presence of any 
psychiatric disorder is not documented until the early 
1990's, several years after service discharge.  Therefore, 
service connection for a psychosis on a presumptive basis is 
not warranted.  38 C.F.R. §§ 3.307, 3.309 (2002).  In 
addition, as the veteran has been diagnosed as having a 
borderline personality disorder, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
(2002).  The only evidence favorable to the veteran's claim 
is a June 2002 statement of T.R., M.D., reflecting that the 
veteran's military service may have contributed to her 
psychiatric problems.

In summary, the claimed condition was not shown until the 
early 1990's, several years after separation from service, 
and the only medical opinion in the claims file regarding the 
etiology of the veteran's psychiatric disorder is equivocal 
and inconclusive.  In this regard, the June 2002 statement of 
T.R., M.D., is to the extent that the veteran's military 
service may have contributed to her psychiatric problems.  
The Board observes that the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
opinion of T.R., M.D., did not include a review of any 
clinical findings in service or thereafter, or to clinical 
studies, and the examiner did not state that he had reviewed 
the veteran's claims files.  The Board is aware that an 
examiner's opinion, predicated on a history provided by the 
veteran, can be no better than the facts related to him by 
the veteran.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  The opinion of T.R., M.D., 
appears to have been based mostly, if not entirely, on the 
unsubstantiated history of events in service as recounted by 
the veteran, herself.  And this is significant because she is 
an interested party in the outcome of this adjudication.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993). 

Based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the claimed bipolar disorder; obsessive-
compulsive disorder; bulimia nervosa; and borderline 
personality disorder.  In making this determination, the 
Board has also considered statements by the veteran 
indicating that her claimed psychiatric disorders are related 
to her time in service.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Esparto v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of any psychiatric disorder, these lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for the claimed 
disorders.  See Heuser v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bipolar disorder; obsessive-compulsive 
disorder; bulimia nervosa; and borderline personality 
disorder.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of resolving 
reasonable doubt in the veteran's favor is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bipolar disorder, obsessive-compulsive 
disorder, bulimia nervosa, and borderline personality 
disorder is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

